Order issued November 9, 2012




                                           In The




                                    No. 05-12-01024-CV


                         CARLOS RAIV[IREZ, ET AI~, Appellants

                                             V.

            IGNITE HOLDENGS, LTD. AND STREAM SPE, LTD., Appellees


                                         ORDER

       The Court has before it appellees’ November 7, 2012 letter indicating that they wish to

withdraw their August 21,2012 motion to consolidate this appeal with cause number 05-12-01071 -

CV. We GRANT the request and DISMISS the motion to consolidate.




                                                    JUSTICE